HUTCHESON, Circuit Judge
(concurring).
My pulse quickens and I turn instinctively to rally to him when I hear the Old Lion roar, but I cannot come this time, for in Cleveland v. Higgins,1 I am in taxpayer’s blood stept in so far that returning were as tedious as go o’er.
Besides, as recently as November 22, 1946, did not the Old Lion, over the outraged cries of our brother, Waller, say with me, in Jeffries v. Commissioner, 5 Cir., 158 F.2d 225, 226, “Whether a transaction or result is taxable and what the tax is is not a matter to be determined in law upon considerations of general justice or equity. It is a matter of statutes and valid regulations, and what they mean”.
As well settled as the law we applied in the Jeffries case is the law: That taxation goes by years and that for taxes overpaid in any one year, the taxpayer has not many causes of action but one. Equally well settled is it that: the. cause of action for overpayment of taxes in any year cannot be split; and that a judgment in a suit for taxes overpaid in a particular year bars not only the claims actually asserted but those which could have been asserted there.
The refund claim of which the dissent makes so much is not the cause of action. It is but a procedural step in asserting it. There was never any impediment in the way of the taxpayer’s claiming on the grounds he now sues on. Having pitched his prior suit on other grounds, he may not complain if he finds his recovery barred by the judgment in that suit.
Let the Old Lion roar and shake his shaggy mane for justice. I’ll not follow him.

 2 Cir., 148 F.2d 722.